Citation Nr: 0612610	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  


FINDING OF FACT

The veteran's type II diabetes mellitus requires insulin and 
dietary restrictions, but not regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 20 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Non-compensable complications 
are deemed part of the diabetic process.  38 C.F.R. § 4.119, 
DC 7913.  

In the present case, medical evidence, including VA clinical 
records and VA examination reports dated in May 2002 and 
November 2005, clearly reflects that the veteran takes 
insulin twice a day and that he follows a restricted diet in 
an effort to manage his diabetes.  The May 2002 VA 
examination report noted that the veteran indicated he tried 
to follow a diet and had lost 45 pounds in the past year.  
The November 2005 VA examination report noted that the 
veteran indicated that he was presently on a restricted diet 
and that he was trying very hard to follow it.  

Under DC 7913, "regulation of activities", has been defined 
as meaning avoidance of strenuous occupational and 
recreational activities.  In this case, there is no evidence 
that the veteran has been avoiding strenuous occupational and 
recreational activities due to his service-connected diabetes 
mellitus, as is required to merit a higher rating of 40 
percent.  While an August 2002 letter from S.F. Lauteria, 
M.D., noted that the veteran's medication, insulin, and diet 
restrict his activities, the November 2005 VA examination 
report noted that the veteran indicated that he is restricted 
to activities but not due to his diabetes (but rather due to 
his peripheral neuropathy).  There is no indication that he 
has avoided strenuous occupational and recreational 
activities because of the service-connected diabetes 
mellitus.  The November 2005 VA examination report noted the 
veteran's peripheral neuropathy "is what hampers his 
activity level at this point."  The veteran described his 
peripheral neuropathy as numbness and burning of both feet 
which impairs him from walking more than 10 minutes or doing 
any other activity.  Service connection is in effect for 
peripheral neuropathy of both lower extremities, associated 
with diabetes mellitus.  The veteran, therefore, does not 
meet the criteria for a 40 percent rating.  38 C.F.R. 
§ 4.119, DC 7913.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

The November 2005 VA examination noted that the veteran was 
hospitalized about a year and half before when his kidneys 
shut down.   However, there is no evidence that his diabetes 
mellitus has prevented him from working.  In any case, the 
existing scheduler rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for diabetes mellitus is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Correspondence from the RO dated in 
January 2002 and October 2003, coupled with the August 2003 
statement of the case and June 2004, August 2005, and 
December 2005 supplemental statements of the case, satisfied 
the duty to notify provisions.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  In 
fact, in its April 2006 informal hearing brief, the veteran's 
representative indicated that he had no further argument or 
evidence to submit.  The Board has concluded that the 
preponderance of the evidence is against the claim for 
increased rating, any questions as to the appropriate 
effective date to be assigned are moot.  Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  Any defect with regard to the timing of the notice to 
the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, VA has satisfied its "duty 
to notify" the appellant.

The RO obtained VA and private medical records in connection 
with the claim.  VA has not had any failure to obtain 
evidence of which VA must notify the appellant.  38 C.F.R. 
§ 3.159(e).  The Board finds that the evidence, discussed 
herein, indicates that the veteran's diabetes mellitus does 
not meet the criteria for a higher rating.  The veteran has 
been afforded multiple examinations, the most recent one 
being in November 2005, to evaluate the severity of his 
disability.  The Board, therefore, finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


